DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, new prior art Kim et al. is cited below which teaches the claimed compositions as currently amended. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitation "the first metal" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  The term “first metal” was removed from the independent claim, this recitation in claim 5 is assumed to read “M1” which refers to the first metal component of the first composition as now claimed.
Claim 8 recites the limitation "the first metal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The term “first metal” was removed from the independent claim, this recitation in claim 8 is assumed to read “M1” which refers to the first metal component of the first composition as now claimed.  Claim 8 requires the first layer further comprises “a composition” and includes “the first metal”, it is unclear if this composition is same or different from the composition of formula 1A.  For the purpose of examination this is assumed to be the same composition as the same components are required i.e. a metal and oxygen and there is no distinction between a composition and a first composition.
Similarly, claim 12 also requires “the first metal” in lines 2 and 3 in a manner which does not have antecedent basis.  This is assumed to read “a metal”. 
Claim 10 now recites “the first composition” comprises “MgO”.  However, claim 1 requires a general formula 1A in which the amount of oxygen as subscript “c” which is greater than 1.9.  It is unclear whether MgO is included in Formula 1A.  For the purpose of examination, the ability to select 2 for both subscripts “b” and “c” allows for Mg2O2 which is considered the same as MgO.
Claims 9, 13, 20 and 25 all include formulas which include subscripts “b” and “c” for various components.  However, as claim 1 has been amended to include a formula and uses “b” and “c” as 

Claim Rejections - 35 USC § 103
Claims 1-6, 8-13, 15, 21-23, 25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2013/0183579 newly cited) in view of Kaseda et al. (US Pub 2016/0006031 of record).
In regard to independent claim 1, Kim et al. teach a composite cathode active material comprising (see figure 1B): 
a core 21 comprising lithium nickel transition metal oxide with a layered or spinel crystal structure (see paragraphs [0058-0059]); 
and a shell comprising a first layer 22 and a second layer 23 on the first layer, and the first layer comprises a first composition such as MgO, Al2O3 and TiO2 and the second layer may comprise a second composition containing phosphorus (such as lithium iron phosphate - paragraph [0076-0078]).  
Claim 1 differs in calling for a core comprising a plurality of primary particles. However, Kaseda et al. teach a similar composite cathode active material comprising (see figure 1A and 1B):   a core 2 and a shell 1 formed on the core, wherein the core comprise a first lithium transition metal oxide comprising nickel (paragraphs [0025-0027] - NMC materials), the shell comprises a first layer and a second layer on the first layer (paragraph [0049-0051] - multiple layers in layered form), the first layer may comprise a first composition containing a first metal (such as Mn or Zr) and the second layer may comprise a second composition containing phosphorus (such as lithium iron phosphate - see paragraph [0053]).   

Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to for the core particle of Kim et al. from an aggregation of primary particles as such allows for tailored and optimized electrochemical properties as taught by Kaseda et al. 
In regard to claims 2-4, 7-10 and 12-13, Kim et al. teach the first composition comprises a first phase such as spinel LiMn2O4 or layered LiCoO2 or LiMnO2 structure (paragraph [0058-0058] and various other solid solutions thereof), the first shell composition includes MgO (paragraph [0076] - where some amount of lithium may diffuse from the core and be present in the shell including during charge and discharge, the claim generically requiring any amount greater than 0) and the second shell composition such as LiFePO4 comprises a second phase, which is different than the first phase in at least one of composition and structure (a natural property of the materials - paragraph [0066]).  Further, Kaseda et al. teach the first composition comprises a first phase such as spinel LiMn2O4 or layered LiCoO2 or LiMnO2 structure (paragraph [0053]), and the second composition such as LiFePO4 comprises a second phase, which is different than the first phase in at least one of composition and structure (a natural property of the materials - paragraph [0053]).
In regard to claim 5, Kim et al. teach the first layer (first shell 22, such as MgO) is on a surface of the core (in the combination a primary particle of the plurality of primary particles), and a concentration of a first metal M1 (Mg) comprised in the first layer is greater than a concentration of the first metal M1 comprised in the plurality of primary particles (no Mg is present in the core). 

In regard to claim 11 and 15, Kim et al. teach the shell is present in an amount about 5 to 15 wt% (paragraph [0070] - which is taken to include a sum of the materials of first shell 22 and second shell 23) and Kaseda et al. teach an amount of the first or second composition contained in the composite is 1 to 15 weight percent (paragraph [0056]) which is taken to overlap the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 21, Kim et al. teach at least one metal oxide selected from the group consisting of ZrO2, MgO, Al2O3 and TiO2 (paragraph [0076] - i.e. multiple shell metal materials may be present in the shell 22) and Kaseda et al. teach two or more layers of varying compositions (paragraph [0049-0053]) such is taken to obviate he shell further comprises a third composition containing a second metal as many different compositions and metals may be included in the shell of the prior art and the claims lack any specificity or distinctions regarding the compositions.
In regard to claims 22, 23 and 25, Kim et al. teach the first lithium transition metal oxide comprises an NMC composite which overlaps the claimed ranges (see paragraph [0053-0065]) and Kaseda et al. teach the first lithium transition metal oxide comprises an NMC composite which overlaps 
In regard to claims 28-31, Kim et al. teach a lithium battery (figure 2) comprising: the cathode according to claim 28; an anode; and an electrolyte between the cathode and the anode (paragraphs [0136-0149]) where the cathode further comprises cathode active material having an olivine structure (shell including lithium iron phosphate noted above) in an amount of 5 to 15 weight percent (paragraph [0023-0065]) and Kaseda et al. teach a lithium battery comprising: a cathode; an anode; and an electrolyte between the cathode and the anode (figure s-3, paragraphs [0072-0117]) where the cathode further comprises cathode active material having an olivine structure (shell including lithium iron phosphate noted above) in an amount of 1 to 15 weight percent (paragraph [0056]) which is taken to overlap the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05). 

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Kaseda et al. as applied to claim 1 above, and further in view of Zheng et al. (US Pub 2017/0338471 cited in IDS).
In regard to claims 14 and 16-20, Kim and Kaseda et al. teach the composite cathode active material of claim 1 as applied above but does not disclose grain boundary modification.  
However, Zheng et al. teach a similar composite NMC cathode material and the desirability to perform coating and grain boundary modification by first coating a second composition of Li3PO4 on the core comprising a grain boundary located between a plurality of primary particles, and the grain boundary modification creating a third composition containing a second metal such as Mn, Zr or Ti (see different materials capable of diffusing into secondary particles in paragraph [0065], which obviate the claimed crystal structures, compositions and formula required by claims 18-20) by infiltrating into the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use lithium phosphate as a coating material and to perform grain boundary modifications to the NMC composite material of Kim et al. as such enhances the electrochemical properties as taught by Zheng et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon et al. (US Pub 2019/0372109) is applicant’s own work that teaches a similar composition cathode active material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723